Citation Nr: 0737649	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-12 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral, 
post-operative, inguinal hernias.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to 
November 1996.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied a claim for an increased 
rating and continued the noncompensable disability rating for 
the veteran's service-connected bilateral, post-operative, 
inguinal hernias.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran was afforded a VA examination in June 2004 which 
showed bilateral inguinal hernia repairs with no residuals.  
In his April 2005 substantive appeal, he asserted that a 
doctor at the VA Outpatient Clinic (OPC) in Panama City 
Beach, Florida, had informed him that he had a new tear in 
his left inguinal hernia.  VA treatment records were 
thereafter obtained containing a notation dated February 16, 
2005, of "left inguinal hernia palpable standing."  It was 
also noted that the veteran's pattern of pain was more 
consistent with a discogenic source.    

The veteran's representative has requested a compensation and 
pension (C&P) examination be conducted because the last C&P 
exam is more than three years old.  A decision on a claim for 
an increased rating must reflect the veteran's current 
condition.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (in 
a claim for an increased rating, the present level of the 
disability is of primary concern).  In view of this request, 
as well as the recent treatment record suggesting that a left 
inguinal hernia was now palpable, a C&P examination is 
required to determine the current severity of the veteran's 
disability.  

Moreover, the treatment records raise an issue of whether the 
pain that the veteran attributes to his hernias might be more 
consistent with a discogenic source.  Thus, the C&P examiner 
should also address the source of the veteran's complaints of 
pain.  Any recent VA treatment records should be obtained.

Both the veteran and his representative have made arguments 
that the veteran's hernias interfere with his ability to 
maintain and to obtain employment.  Accordingly, upon remand, 
the RO/AMC should consider whether an extra-schedular rating 
is appropriate.  

Finally, since the veteran has not been given notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
such notice must be sent.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Make arrangements to obtain the 
veteran's treatment records for his 
bilateral, inguinal hernias from the VA 
Gulf Coast healthcare system, dated since 
February 2005.  

3.  Thereafter, schedule the veteran for 
an appropriate VA examination of his 
bilateral, post-operative, inguinal 
hernias.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to and reviewed by the examiner, 
and the examination report should reflect 
such review.  

The examiner must identify all residuals 
attributable to the veteran's service-
connected bilateral, post-operative, 
inguinal hernias.  

The examiner must describe (a) the current 
condition of each of the veteran's 
bilateral, inguinal hernias; (b) the 
source of the pain that the veteran 
attributes to his hernias; and (c) the 
effect that the veteran's bilateral hernia 
disability has on his ability to work.  

The examiner should also describe in 
detail the veteran's post-operative scars.

For any opinion given, complete rationale 
should be provided.  

4.  Finally, readjudicate the issue on 
appeal, including whether an extra-
schedular rating is warranted.  See 
38 C.F.R. § 3.321.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


